         Case 1:19-cv-01459-LAP Document 82 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SECURITIES AND EXCHANGE
COMMISSION,                                    19 Civ. 1459 (LAP)

                   Plaintiff,                         ORDER

    -versus-

JOSHUA SASON, et al.,

                   Defendants.


    LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Clerk of the Court is directed to remove from the

docket document #81-7 and replace it with the document titled

“Exhibit 7” separately provided to the Clerk’s office.

SO ORDERED.


Dated:    May 21, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
